34 So. 3d 98 (2010)
Karl Wesley JOHNSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-2933.
District Court of Appeal of Florida, Third District.
April 7, 2010.
Karl Wesley Johnson, in proper person.
Bill McCollum, Attorney General, for appellee.
Before SHEPHERD, ROTHENBERG, and LAGOA, JJ.
ROTHENBERG, J.
The defendant, Karl Wesley Johnson, appeals the trial court's order denying his motion to correct illegal sentence pursuant to rule 3.800(a), Florida Rules of Criminal Procedure. The defendant claims that the trial court erred when it failed to award him credit for the time he served in the above cases following a revocation of his probation. Because the trial court's record attachments conclusively refute the defendant's claim, we affirm[1].
Affirmed
NOTES
[1]  The sentences imposed were as a result of a negotiated plea, where the defendant agreed to waive all credit for time served in exchange for a thirty-six month sentence in case number 06-30564 and a termination of probation without the imposition of an additional sentence in case number 07-23977, as reflected by the "Acknowledgement Regarding Amount of Credit For Time Served" signed by the defendant and his attorney, attached to the trial court's order denying relief.